EXHIBIT 10.6

 

Immediately

 

MURPHY AWARDS SECOND KIKEH AREA DEVELOPMENT CONTRACT

 

El Dorado, Arkansas, February 9, 2005 – Murphy Oil Corporation (NYSE: MUR)
announced that its wholly owned subsidiary Murphy Sabah Oil Co., Ltd. has
awarded the Dry Tree Unit (DTU) contract for the Kikeh Area Field Development.

 

The contract for the DTU was awarded to Technip Marine (Malaysia) Sdn. Bhd. for
the engineering, procurement, construction, installation and commissioning of
the unit. A Spar hull will be used for the dry well support structure and will
be capable of holding 25 wells. The Spar will be delivered to the Kikeh field in
late 2006 and will hold a tender assisted drilling rig to drill and complete the
Kikeh wells.

 

All construction for the DTU will take place at Malaysia Shipyard and
Engineering Sdn. Bhd.

 

“This represents yet another contract award made on schedule for the Kikeh
Development,” said Claiborne P. Deming, Murphy Oil Corporation President and
Chief Executive Officer. “We are eager to begin construction of the first ultra
deepwater DTU to be used in Malaysia.”

 

The Kikeh Development has a recoverable reserve base in excess of 400 million
barrels with associated expansion ability. Future announcements will continue to
be made on the remaining portions of the field architecture.

 

The Kikeh Development is located in offshore Block K Malaysia which is operated
by Murphy with an 80% working interest. PETRONAS Carigali Sdn. Bhd., a wholly
owned exploration and production company of PETRONAS, holds the remaining 20%.

 

The forward-looking statements reflected in this release are made in reliance
upon the safe harbor provisions of the Private Securities Litigation Reform Act
of 1995. No assurance can be given that the results discussed herein will be
attained, and certain important factors that may cause actual results to differ
materially are contained in Murphy’s January 15, 1997 Form 8-K report on file
with the U.S. Securities and Exchange Commission.

 

######